Deny and Opinion Filed April 23, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00466-CV

 IN RE ALLIANCE ROYALTIES, INC., AND ALLIANCE ROYALTIES, LLC, Relators

                  Original Proceeding from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02930-E

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Francis
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its March 18, 2015 order confirming the arbitration award in this case. Relators

contend that the order is an interlocutory order erroneously styled as a final order and that the

trial court erred in rendering the order for a variety of substantive and procedural reasons.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude the relator has failed

to establish a right to relief. We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.


                                                   /Molly Francis/
 150466F.P05                                       MOLLY FRANCIS
                                                   JUSTICE